Citation Nr: 0205367	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-06 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States 
Navy from April 5, 1977, to April 22, 1977.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of February 
1996 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In August 2000, the Board 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for acquired psychiatric disorder.  The claimant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court) and, in a May 2001 order, the 
Court vacated and remanded the claim to the Board for 
compliance with the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  See Holliday v. Principi, 14 Vet. App. 280 
(2001). 

The Court further stated that on remand the claimant was free 
to submit additional evidence and argument necessary to the 
resolution of his claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam order).  In addition, the Court 
directed that if the circumstances warranted, the Board was 
authorized and obligated to remand the claim to the RO for 
further development.  See  38 C.F.R. § 19.9(a) (2001); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The record shows that 
the claimant has submitted additional evidence in support of 
his claim directly to the Board, specifically declining to 
waive initial RO review of the new evidence.  That evidence 
was received on May 3, 2002.  Recent amendments to Rule 1304, 
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.1304(c)), effective February 22, 2002, 
eliminate the requirement that evidence that the Board 
receives be referred to the RO for consideration and issuance 
of a Statement of the Case.  The Board limits its 
consideration herein to the single issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  

By Board letter of February 2002, the claimant was notified 
that the Board Member who conducted the videoconference 
hearing held in March 2000 has retired from the Board, and of 
his right to request another hearing by a Member of the 
Board.  In his response, received at the Board in March 2002, 
the claimant stated that he did not want an additional 
hearing, and asked that the Board consider his case on the 
evidence of record. 

FINDINGS OF FACT

1.  A Board decision of February 1988 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an acquired psychiatric 
disability; that decision constituted a final appellate 
determination as to that issue. 

2.  In January 1996 and subsequently, the claimant undertook 
to reopen his claim for service connection for an acquired 
psychiatric disability by submitting additional evidence.

3.  The additional evidence submitted to reopen the claim for 
service connection for an acquired psychiatric disability 
since the Board's final decision of February 1988 includes no 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disability is not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 
7104(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

Prior to the February 1996 rating decision on appeal, the 
claimant was last denied entitlement to service connection 
for an acquired psychiatric disability by a final Board 
decision of February 1988, which determined that new and 
material evidence had not been submitted to reopen that 
claim.  A prior final Board decision of May 1979 denied the 
claim for service connection for an acquired psychiatric 
disability on the merits.  

In January 1996 and subsequently, additional information and 
evidence was submitted for the purpose of reopening the 
veteran's claim, including additional contentions by the 
claimant, his testimony at a personal hearing held in July 
1999 before an RO Hearing Officer, his testimony at a 
videoconference hearing held in March 2002 before a Member of 
the Board sitting at Washington, DC, and additional medical 
evidence submitted by his representative in April 2002.  
The Board must now determine whether the additional evidence 
submitted is both new and material to the issue of 
entitlement to service connection for an acquired psychiatric 
disability, and warrants reopening of that claim. 

The evidence of record at the time of the final Board 
decision of February 1988 included the claimant's DD Form 
214N; his service medical records, including a Report of 
Medical Board proceedings; his original application for VA 
disability compensation benefits for nervousness and dizzy 
spells, received in May 1977; a rating decision of June 1977, 
denying service connection for a nervous condition, diagnosed 
as schizophrenia, latent type; a June 1977, RO notification 
letter to the claimant informing him of that decision; a 
second application seeking VA disability compensation 
benefits for schizophrenia, undifferentiated type, received 
in August 1977; a September 1977, RO letter to the claimant 
informing him of the prior decision; his timely Notice of 
Disagreement; a May 1978, Statement of the Case; his timely 
Substantive Appeal (VA Form 1-9); an August 1978 letter to 
the RO from the claimant; the transcript of his October 1978, 
personal hearing before an RO Hearing Panel; a Request for 
Employment Information (VA Form 21-4192) and a Statement in 
Support of Claim (VA Form 21-4138) from the claimant's former 
employer; a Supplemental Statement of the Case, issued in 
March 1979; and an Informal Hearing Presentation from the 
claimant's representative.  

The claimant's service medical records show that at the time 
of service entry, he denied any history of depression, 
excessive worry, or nervous trouble of any sort, and his 
service entrance examination, conducted at an Armed Forces 
Entrance Examination Station (AFEES), in Chicago, Illinois, 
on April 4, 1977, found that his psychiatric evaluation was 
normal.  Following enlistment on April 4, 1977, and transfer 
to the Naval Training Center (NTC), San Diego, California, he 
was referred by his recruit company commander to the Naval 
Recruit Medical Center, Nimitz Dispensary, on April 8, 1977.  
He appeared alert and oriented, with good reality contact, 
but made poor eye contact and appeared to be in a depressed 
mood.  The assessment was mild depression, and he was 
referred for a mental health consultation due to "erratic 
behavior."  

A report of mental health consultation at the Psychiatric 
Clinic, Naval Region Medical Center (NMRC) Annex, NTC, San 
Diego, on April 11, 1977, found that the claimant was free of 
any disabling mental illness; that there was no evidence of 
psychosis or any evidence of a disabling neurosis; and that 
he was not motivated for Naval training and desired 
separation.  He was returned to duty with his recruit 
training company, with the recommendation that if his poor 
performance persisted, he should be referred to NAB (Naval 
Administrative Board).  On April 14, 1977, he was shown to be 
complaining that he felt homesick, did not like training, and 
did not like the changes in his previous lifestyle.  The 
provisional diagnosis was situational reaction, and he was 
referred to the Psychiatric Clinic, NRMC Annex, NTC, San 
Diego, for evaluation because of "difficulty answering 
questions."  On psychiatric examination, he was found to be 
experiencing a condition "characterized by a severe 
personality disorder."  He was returned to duty with a 
recommendation that he be given a follow-up appointment and 
that his processing for discharge be continued.  

An April 15, 1977, Chronological Report of Medical Care, 
prepared for Medical 
Board proceedings showed that the claimant had two weeks' 
active duty; that he had been admitted overnight at NTC Ward 
"A" for confused behavior and reluctance to go back to his 
barracks; and that he had been seen on two previous 
occasions.  It was noted that on the first such occasion, he 
was not particularly symptomatic, and that on the second such 
occasion, which had followed his appearance at the NAB for 
administrative discharge, he appeared confused but basically 
oriented with no psychotic symptoms, although there was some 
indication of poor memory, more characterlogical than 
psychotic.  He was described as highly motivated for 
discharge, and continued processing for administrative 
discharge seemed most appropriate.  

Mental status examination disclosed that he was oriented x 3, 
with no evidence of pressured speech, tangentiality or 
circumstantiality.  His mood and affect were variable.  
Although his thoughts were not logical in some areas, they 
were coherent and goal-directed.  On direct questioning, he 
related hearing voices twice in the past 24 hours, and 
paranoid trends were evident in his relating ideas of thought 
control and thought transference through radio by variance in 
the volume of the music.  His thought content centered around 
fear of "all the orders" and whether he was normal.  The 
examiner stated that his premorbid personality seemed 
extremely schizoid, and his abstracting ability was limited.  
In summary, the examiner found that the claimant seemed to be 
experiencing decompensation which precluded his being managed 
in the environment of the recruit training center.  The 
impression was acute schizophrenic episode.  He was scheduled 
for hospital admission pending completion of processing for 
administrative discharge.  He was informed that the Medical 
Board had recommended that he be discharged by reason of 
having been enlisted in error, i.e., failure to meet 
enlistment physical standards.

The record of Navy Medical Board proceedings held on April 
19, 1977, noted that the claimant had less that one month 
active duty; that he was referred to the Medical Board, NTC, 
San Diego, with a diagnosis of schizophrenia, latent type, 
existed prior to service entry; and that he acknowledged poor 
object relations and a tendency to withdraw into his music 
prior to service entry, but had failed to mention that 
condition at the time of enlistment.  It was further noted 
that the claimant began recruit training on April 4, 1977; 
that on April 8, 11 and 14, 1977, he was referred to the 
Recruit Evaluation Unit, NTC, San Diego, because of erratic 
behavior; that the consulting psychiatrist noted his history 
and discovered progressive psychotic symptoms such as 
auditory hallucinations and very confused thinking; and that 
he diagnosed schizophrenia, latent type, and recommended 
discharge from the Navy.  The Medical Board determined, based 
upon that evidence, that the claimant's diagnosis was 
schizophrenia, latent type, existed prior to service entry; 
that he did not meet the minimum standards for enlistment 
under or induction under AR 40-501, at the time of his entry 
into the current period of active service; that his present 
physical condition was "not physically qualified" in 
accordance with the physical standards for enlistment or 
induction, as opposed to physical unfitness by reason of 
physical disability; that the indicated disposition was that 
he be discharged by reason of the convenience of the 
government, as "enlisted in error"; and that he was not 
considered to be unfit by reason of physical disability which 
existed prior to entrance.  It was noted that the claimant 
had been notified of the contents of the Board's report and 
did not desire to submit a rebuttal.  The Medical Board 
report showed that the claimant was an active duty Navy 
recruit enlisted in error due to schizophrenia, latent type, 
which existed prior to service entry and was not aggravated 
by service.  He was granted an honorable discharge on April 
22, 1977, by reason of convenience of the government.  

The claimant's original application for VA disability 
compensation benefits for nervousness and dizzy spells, 
received in May 1977, showed a date of onset of April 8, 
1977, for those conditions, and denied any preservice or 
postservice treatment for those conditions.  A rating 
decision of June 1977 denied service connection for a nervous 
condition, diagnosed as schizophrenia, latent type, on the 
basis that the manifestations demonstrated so soon after 
entering active duty, three days, without evidence of undue 
stress, could not be attributed to service.  The RO 
notification letter to the claimant, dated in June 1977 
informed him that his nervous condition was not incurred in 
or aggravated by service, but existed prior to service entry; 
that any treatment in service was considered a remedial 
measure; and that there was no evidence of any disease or 
injury in service which caused an aggravation.  

In August 1977, the claimant submitted a second application 
seeking VA disability compensation benefits for 
schizophrenia, undifferentiated type, and stating that he was 
treated for schizophrenia at Our Lady of Mercy Hospital, in 
August 1977.  He was notified by RO letter of September 1977 
that his claim had previously been denied because his nervous 
condition was not incurred in or aggravated by his military 
service; that he had previously been informed of that action 
by RO letter of June 1977; and that new and material evidence 
was needed to reopen that claim.  

In his Notice of Disagreement, the claimant stated that he 
had no history of mental trouble when he was accepted in the 
U. S. Navy, and that his condition started in service.  A 
Statement of the Case was issued in May 1978, and his timely 
Substantive Appeal (VA Form 1-9), received in May 1978 
repeated that he had no history of mental trouble before 
entering service, and that his condition was the result of 
service and the harsh treatment he received at the [naval] 
training center.  In June 1978, his case was transferred to 
the Board for review, but returned to the RO in order to 
afford the claimant his requested personal hearing.

An August 1978 letter to the RO from the claimant stated, in 
pertinent part, that he was currently over his schizophrenic 
illness; that such occurred while he was in the Navy, but he 
was alright out of the Navy; that he was concerned that it 
might recur; and that he needed compensation benefits for 
school plus damages for what happened to him and disability 
payments.  At his personal hearing held in October 1978 
before an RO Hearing Panel, the claimant testified that his 
psychotic condition came on during his brief period of active 
service; that such was caused by the captain yelling orders; 
that he cracked under the pressure and was currently being 
seen and given medication at a VA medical facility; that his 
condition had not improved, and that he was experiencing 
delusions that people were reading his thoughts; that he was 
not nervous prior to entering service; that he lives with his 
parents and is afraid to drive a car for fear he might injure 
someone; that he entered the Navy to travel, get training and 
go to college; and that between high school and entering 
service, he worked for the railroad as a switchman for four 
years, but had a disagreement with management.  A transcript 
of the testimony is of record.

A Request for Employment Information (VA Form 21-4192), 
received in February 1979, shows that the claimant worked for 
the Elgin Joliet & Eastern Railroad from January 5, 1973, to 
March 28, 1977, i.e., one week prior to service entry; that 
he was dismissed for failure to report for assignment on 
March 15, 1977, as well as a prior record of absenteeism.  An 
accompanying Statement in Support of Claim (VA Form 21-4138) 
from the claimant's former employer stated that between April 
1, 1976, and March 28, 1977, the claimant missed work due to 
alleged "illness" on July 30-31, 1976; August 1 through 12, 
1976, and March 12-13, 1977.  A Supplemental Statement of the 
Case was issued in March 1979 and the case was returned to 
the Board.  

An Informal Hearing Presentation from the claimant's 
representative, dated in April 1979, asserted that the 
appearance of symptoms of psychosis so close to the date of 
service entry did not necessarily mean that his psychiatric 
disorder preexisted service entry or that such was not 
aggravated during service, that the Medical Board based its 
opinion as to preexistence of the veteran's psychiatric 
condition upon his relation of preservice symptomatology and 
evidence of psychosis while on active duty; and that there 
was no conclusive proof of a preexisting psychosis to rebut 
the presumption of soundness at entry.  The foregoing 
constitutes the evidence of record at the time of the final 
Board decision of May 1979 denying service connection for an 
acquired psychiatric disability.

The evidence added to the record subsequent to the final 
Board decision of May 1979 denying service connection for an 
acquired psychiatric disability on the merits includes VA 
treatment records dated in 1981 and 1986 pertaining to 
treatment of the claimant for a traumatic nasal deformity; a 
VA outpatient record dated in October 1985 showing that the 
claimant requested a refill of his Thorazine medication; the 
claimant's applications for VA disability compensation 
benefits (VA Forms 21-526), each received in September 1986; 
duplicate copies of portions of the claimant's service 
medical records; rating decisions of August and September 
1986 declining to reopen the claim for service connection for 
an acquired psychiatric disability; additional contentions of 
the claimant; rating decisions of September 1986 and October 
1986 declining to reopen the veteran's claim, the claimant's 
Notice of Disagreement and Substantive Appeal; and an 
Informal Hearing Presentation from the claimant's 
representative, dated in January 1988.  

The VA outpatient records dated in October 1985 showing that 
the claimant requested a refill of his Thorazine medication 
include no findings relating to the date of onset or 
diagnosis of a psychiatric disability, and the VA treatment 
records dated in 1981 and 1986 make no reference to a 
psychiatric disability.  The claimant's applications for VA 
disability compensation benefits (VA Forms 21-526), each 
received in September 1986, show that the claimant stated 
that his schizophrenia began in April 1977 while in the Navy.  
The claimant's additional contentions, Notice of Disagreement 
and Substantive Appeal each asserted that the claimant had no 
psychiatric problems prior to service entry; that his 
psychiatric condition came on during his brief period of 
active service and has continued; that such was caused by the 
captain yelling orders; that he cracked under the pressure 
and was subsequently seen at Our Lady of Mercy Hospital in 
Dyer, Indiana; that he was currently being seen and given 
medication at a VA medical facility; and that his condition 
had not improved.  The Informal Hearing Presentation from the 
claimant's representative, dated in January 1988, reiterated 
the claimant's contentions.  The foregoing constitutes the 
additional evidence added to the record at the time of the 
final Board decision of February 1988 which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder. 

The additional evidence added to the record since the final 
Board decision of February 1988 declining to reopen the claim 
for service connection for an acquired psychiatric disorder 
includes a duplicate copy of the claimant's DD Form 214N; the 
claimant's applications for VA disability compensation 
benefits (VA Forms 21-526), received in January 1996 and 
February 1998; the claimant's statements of contentions, 
received in January 1996, in November 1998, and in June 1999; 
the claimant's July 1998 Notice of Disagreement and April 
1999 Substantive Appeal; an April 1999 letter from a VA 
physician to the claimant's former representative; an undated 
letter from the claimant which he identified as a 
transcription of his mother's words, received in May 1999; a 
transcript of the claimant's testimony at a personal hearing 
held in July 1999 before an RO Hearing Officer; the 
transcript of a videoconference hearing held in March 2000 
before a Member of the Board sitting in Washington, DC; and 
another letter from the VA physician to the claimant's 
representative, dated in March 2002.  

The Board must now determine whether the additional evidence 
submitted since the last final Board decision of February 
1988 is both new and material to the issue of service 
connection for an acquired psychiatric disability, and 
warrants reopening of that claim.  

II.  Analysis

The RO developed this claim before VCAA became effective.  
However, while the case was before the Court, the appellant's 
attorney presented a brief on the question of the 
applicability of VCAA to this claim.  Thus, it is clear that 
the appellant has had adequate notice of the provisions of 
the VCAA.
 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)].  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date as the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The instant claim  addresses the reopening of a 
previously and finally denied claim, but the claim was filed 
in January 1996.  Thus, the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), effective August 29, 2001, are 
inapplicable to this claim.

As to the applicability of the notice and duty to assist 
provisions of VCAA to this claim, VCAA does not eliminate the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).  Thus, the Board must address the 
question of whether the record includes new and material 
evidence warranting reopening the claim.

The prior final Board decisions of May 1979 and February 
1988, which were entered prior to the advent of the United 
States Court of Appeals for Veteran's Claims, each constitute 
a final appellate determination as to the veteran's claim 
based upon the evidence then of record.  See 38 U.S.C.A. 
§§ 7103, 7104(a), 7105;  38 C.F.R. § 20.1100 (2001).  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
38 U.S.C.A. § 5108, 7104;  38 C.F.R. § 20.1105 (2001).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2001); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996);  Barnett v. Brown,  83 F.3d 1380, 1383-
4 (Fed. Cir. 1996);  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a);  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence 
is "relevant and probative of the issue at hand."  Justus 
v. Principi, 3 Vet. App. 510, 512 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under  38 
U.S.C.A. § 5108.  Just as the [Board] must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the veteran meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'. "  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c).  No additional 
service department records or corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports have been 
submitted since the final Board decision of February 1988.  

As noted, the additional evidence submitted by the claimant 
since the final Board decision of February 1988 declining to 
reopen the claim for service connection for an acquired 
psychiatric disability consists of a duplicate copy of the 
claimant's DD Form 214N; the claimant's applications for VA 
disability compensation benefits (VA Forms 21-526), received 
in January 1996 and February 1998; the claimant's statements 
of contentions, received in January 1996, in November 1998, 
and in June 1999; the claimant's July 1998 Notice of 
Disagreement and April 1999 Substantive Appeal; an April 1999 
letter from a VA physician to the claimant's former 
representative; an undated letter from the claimant which he 
identified as a transcription of his mother's words, received 
in May 1999; a transcript of the claimant's testimony at a 
personal hearing held in July 1999 before an RO Hearing 
Officer; the transcript of a videoconference hearing held in 
March 2000 before a Member of the Board sitting in 
Washington, DC; and another letter from the VA physician to 
the claimant's representative, dated in March 2002.  

The additional copy of the claimant's DD Form 214N is not 
new, but merely duplicates evidence previously of record and 
considered at the time of the prior final denials of the 
appellant's claim.  

The claimant's applications for VA disability compensation 
benefits (VA Forms 21-526), received in January 1996 and 
February 1998, each seek service connection for an acquired 
psychiatric disability, asserting that his schizophrenia was 
incurred during active service in April 1977.  The claimant's 
statements of contentions, received in January 1996, in 
November 1998, and in June 1999, and his July 1998 Notice of 
Disagreement and April 1999 Substantive Appeal assert, in 
pertinent part, that he had no psychiatric disability prior 
to service entry; that he currently has an acquired 
psychiatric disability, diagnosed as schizophrenia, which was 
incurred during active service as a result of stress from 
being yelled at by his recruit commanding officer and others, 
and that such caused him to have a breakdown, or to develop a 
disorder in his brain.  Those contentions are not new, but 
merely reiterate his previous assertions which were 
considered and rejected in prior final Board determinations 
addressing his claim, most recently in the final Board 
decision of February 1988.  

As noted above, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record, although not its weight, is to be presumed unless 
the evidence is inherently incredible or beyond the 
competence of the witness.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The claimant's contentions as to the 
cause of his current psychiatric disability may not be 
presumed credible because such is beyond the competence of 
the claimant.  Justice, id.  The Court has held that a lay 
person, such as the claimant, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  If such testimony is not competent, it 
cannot be probative.  

An April 1999 letter from a VA physician to the claimant's 
former representative states, in pertinent part, that the 
claimant had been treated at the Clozaril Clinic since 
December 12, 1997, when he was discharged from the North 
Chicago Veterans' Hospital; that he is diagnosed with 
schizophrenia, chronic undifferentiated type; and that he is 
fearful of most people and new situations, and has an 
obsessive fear of falling on the sidewalk.  As noted, medical 
records describing a claimant's current condition are not 
material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  Further, that letter 
does not relate the claimant's current psychiatric 
disability, diagnosed as schizophrenia, chronic 
undifferentiated type, to his period of active service.  
Thus, it is not material to the issue of service connection 
for an acquired psychiatric disability.  

The transcript of the claimant's testimony at his personal 
hearing held in July 1999 before an RO Hearing Officer shows 
that the claimant testified that he had no psychiatric 
disability prior to service entry; that he currently has an 
acquired psychiatric disability, diagnosed as schizophrenia, 
which was incurred during active service; and that active 
service caused him to have a breakdown, or to develop a 
disorder in his brain.  Those contentions are not new, but 
merely reiterate his previous assertions which were 
considered and rejected in all prior rating and Board 
determinations addressing his claim, most recently in the 
final Board decision of February 1988.  The claimant further 
testified that when something "snapped" in his head, he ran 
from the barracks; that two other enlisted persons took him 
back inside to an officer; and that he was asked if he wanted 
to go to the hospital.  He testified that he worked for the 
Elgin Joliet & Eastern Railroad prior to service, but 
indicated that he began "getting nervous about falling under 
those wheels of the train", and that "God told [him]" to 
terminate.  

The Board finds that the claimant's testimony at his personal 
hearing held in July 1999 is not new, but cumulative of other 
evidence showing that he was referred by his recruit company 
commander to the Naval Recruit Medical Center, Nimitz 
Dispensary, on April 8, 1977, four days after service entry.  
His sworn testimony that he worked for the Elgin Joliet & 
Eastern Railroad prior to service duplicates evidence 
previously of record, while his testimony that he began being 
"nervous about falling under [the] wheels of the train", 
and that "God told [him] to terminate" is cumulative of 
other medical evidence and opinion in the record, including 
the service Medical Board report finding that the claimant's 
psychiatric disability, diagnosed as schizophrenia, latent 
type, existed prior to service entry and was not aggravated 
by service.  As to the claimant's sworn testimony that he 
began getting nervous about falling under the wheels of a 
train, and God telling him to terminate his employment while 
working for the railroad, i.e., prior to service entry, the 
Court has held that a veteran's statements are competent as 
to the onset and continuity of symptomatology.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  Thus, that portion of his 
testimony dating the onset of psychiatric symptomatology to 
the period of his preservice employment is cumulative of 
other evidence indicating a preservice onset of psychiatric 
symptomatology, and is not new.  

The undated letter from the claimant which he identified as a 
transcription of his mother's words, received at the RO in 
May 1999, states that "When my son passed the test for 
entering the Navy he went into basic training[.] [T]he first 
time I heard of him being in the Navy I received a phone call 
from [L]akeside [H]ospital saying he's being released because 
he's sick."  The veteran then writes: "My mother's words[,] 
I wrote this."  That evidence does not refer to the 
claimant's hospitalization during active service, but appears 
to refer to his postservice treatment at the VAMC, Lakeside, 
in Chicago.  The Board finds that such evidence, whether 
representing the claimant's assertions or those of his 
mother, is new in the sense that it has not previously been 
submitted or reviewed.  However, such does not address, and 
is not material to, the issue of service incurrence or 
aggravation of an acquired psychiatric disability in the 
claimant.  

At his videoconference hearing held in March 2000 before a 
Member of the Board sitting at Washington, DC, the claimant 
testified that he has continued to take medication for 
psychiatric disability for the past 23 years, i.e., since 
1977, an assertion previously advanced and considered at the 
time of the prior final decision Board decisions denying his 
claim.  That evidence is not both new and material to the 
issue of service incurrence or aggravation of an acquired 
psychiatric disability.

Another letter from the VA physician to the claimant's 
representative, dated in March 2002, cited the 
representative's request that he express his professional 
medical opinion as to whether the claimant's schizophrenia 
first manifested during his short period of active service.  
The corresponding physician stated that he had interviewed 
the claimant and spoken to the claimant's mother by 
telephone; that the claimant denied having any psychiatric 
illness prior to entering service and that his first 
hospitalization occurred while in military service; that his 
mother made similar statements; that the claimant had been 
treated at the VA mental health clinic for the last three 
years (i.e., since 1999); that the claimant's psychiatric 
condition had not changed since the corresponding physician's 
previous letter dated in April 1999; and that based upon the 
information from the claimant and his mother, he could not 
verify any mental illness prior to the claimant's military 
service.  

The March 2002 letter from the VA physician must be presumed 
to be credible for purposes of determining whether new and 
material evidence has been presented to reopen the claim for 
service connection for an acquired psychiatric disability.  
Justus, id., at 513.  However, that letter merely recites 
assertions by the claimant and his mother that the claimant 
did not have a psychiatric disability prior to entering 
service, and that his first hospitalization occurred during 
active service.  Such are the identical contentions 
repeatedly advanced by the claimant since his original claim.  
While evidence is to be presumed credible, it must be from a 
competent source.  Such statements from the claimant, even 
filtered through a physician, are identical to his previous 
contentions which were considered at the time of the prior 
denials of his claim, and most recently by the Board decision 
of February 1988.  Those assertions are merely cumulative and 
reiterative of contentions previously advanced by the 
claimant, and purportedly by his mother, and do not gain in 
credibility, or become "new", by virtue of being repeated 
by a physician.  Further, as neither the claimant nor his 
mother are competent to diagnose the presence or absence of 
psychiatric disability, their lay opinions as to the presence 
or absence of psychiatric disability prior to service entry 
are not probative of that issue.  Thus, the Board finds the 
March 2002 letter from the VA physician to be credible only 
as to the accuracy of his recitation of the assertions made 
to him by the claimant and his mother, and not as to the 
accuracy of the facts related by those individuals.  The 
Board further finds that evidence showing no more than that a 
particular physician "could not verify any mental illness 
prior to . .  service" based upon lay assertions by the 
claimant or his mother that such illness did not exist does 
not constitute either new or material evidence as to service 
incurrence or aggravation of an acquired psychiatric 
disability.  

To the same point, the corresponding VA physician states that 
"[b]ased upon the patient's and family information, I could 
not verify any mental illness prior to [the claimant's] 
military service (emphasis added)."  The record shows that 
the corresponding physician does not state that he has ever 
examined the claimant; or that he reviewed the claimant's 
service medical records; or that he is familiar with the 
symptoms exhibited by the claimant shortly after service 
entry and the findings of the examining service physicians, 
but merely states that he is unable to verify any mental 
illness in the claimant prior to service entry "[b]ased upon 
the patient's and family information."  The physician's own 
positive statements are limited to his assertion that the 
appellant had been treated for schizophrenia in the three 
years preceding March 2002.  

The March 2002 letter from the VA physician is not new and 
material to the issue of service incurrence or aggravation of 
an acquired psychiatric disability.  The letter provides a 
reference to current treatment, but, with regard to the basis 
of the claim for service connection, the letter provides only 
a second-hand reiteration of the specific assertions 
previously advanced by the claimant and considered at the 
time of the prior denials of his claim, including the final 
Board decision of February 1988.  

The Court has held in the case of Floyd v. Brown, 9 Vet. App. 
88 (1996), that in issues of newness and materiality of 
evidence to reopen a claim, where medical evidence is clearly 
based on the veteran's own account of his service and medical 
history, and the agency of original jurisdiction which issued 
the final decision had previously rejected this account, the 
evidence is not material and the claim may not be reopened.  
The last final decision by the agency of original 
jurisdiction denying service connection for an acquired 
psychiatric disability was subsumed into the Board's final 
decision of February 1988.  The Court has further held that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).  

Based upon the foregoing, the additional evidence submitted 
since the final Board decision of February 1988 does not 
constitute new and material evidence.  Accordingly, the claim 
for service connection for an acquired psychiatric disability 
is not reopened, and the Board decision of February 1988 
remains final.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disability is not reopened.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



